Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on June 8, 2020. Claims 1-5 are currently pending in the application.

Continuity/Priority Information
This application is a divisional of and claims the benefit of U.S Application No. 15/858,363, filed on December 29, 2017 (now U.S. Patent No. 10,679,478), which application claims the benefit of U.S. Provisional Application No. 62/440,131, filed on December 29, 2016.

Drawings
The drawings filed on 06/08/2020 are acknowledged and are acceptable.

Specification
The disclosure is objected to because of the following informalities:
Para. [0037] (page 7 of the specification as filed), the first coil end should be referenced by “604” (instead of “606”) and the second coil end should be referenced by “606” (instead of “608”).
Appropriate correction is required.
Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:
Claim 1 recites “the strap 610” at line 5. It is presumed to recite “the strap”.
Claim 3 recites “the strap and RFID chip” at line 1. It is presumed to recite “the strap and an RFID chip”.
Claim 5 recites “UHF tuning loop” at lines 4 and 5. It is presumed to recite “the UHF tuning loop”.
Claim 5 recites “a UHF antenna loop” at line 8. It is presumed to recite “the UHF tuning loop”.
Claim 5 recites “a UHF tuning loop” at lines 8-9. It is presumed to recite “the UHF tuning loop”.
Claim 5 recites the term “relatively large” at line 9, which is a relative term not defined by the claim.
Claim 5 recites “the coil antenna” at line 10. It is presumed to recite “the HF coil antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al. (U.S. Patent No. 9,489,611; hereinafter “Diorio”) in view of Atherton (U.S. Publication No. 2010/0230498).

	As per claim 1, Diorio discloses a device (e.g. figs. 11A-C: 1120, 1130, 1140), comprising: 
a foldover circuit, folded at a fold line (e.g. see fig. 11A; col. 12, line 62 to col. 13, lime 12); and
a bridge portion (1108) of a strap (1114) that contacts a first coil end and a second coil end of a coil antenna such that the bridge portion and coil ends are capacitively coupled using a dielectric adhesive (col. 10, line 66 to col. 11, line 3; also note col. 6, lines 13-20: Tag antennas may be be a patch, a slot, a loop, a coil, a horn, a spiral, or any other suitable antenna).
Diorio does not explicitly disclose a UHF antenna element that is coupled to a UHF portion of the strap when the foldover circuit is folded.
However, in the same art of RFID tags that are foldable, Atherton discloses: a UHF antenna element that is coupled to a UHF portion of the strap when the foldover circuit is folded (e.g. see figs. 1-2; para. [0038]-[0043]: “When the tag 100 is folded as illustrated in FIG. 1B a portion of each of the conducting areas 107 is directly adjacent to a portion of one of the conducting areas 105. If the conducting areas 105 and 107 are designed correctly, this will enable capacitive coupling between adjacent conducting areas 105 and 107, thereby coupling the conductive areas 105 and 107 and forming an efficient RFID antenna for the RFID integrated circuit 104. This type of design may be employed, for example, in the case of UHF RFID tags--such as the so-called EPC (Electronic Product Code) tags--operating at a frequency of around 900 MHz.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Diorio a UHF antenna element that is coupled to a UHF portion of the strap when the foldover circuit is folded, as taught by Atherton, in order to simply include an additional UHF antenna element that may be capacitively coupled to a coupling portion of the strap when the foldover circuit is folded, thus forming an efficient RFID antenna for the device. 

As per claim 2, claim 1 is incorporated and Diorio in view of Atherton discloses: wherein the device comprises a direct attach chip (Diorio, fig. 11A: IC 1106; Atherton, fig. 1A: RFID integrated circuit or chip 104).

As per claim 3, claim 1 is incorporated and Diorio in view of Atherton discloses: wherein the strap and RFID chip are configured on one side of a substrate, while the coil antenna and UHF antenna element are configured on a second side of the substrate (see Atherton, figs. 1A & 2).

As per claim 4, claim 3 is incorporated and Diorio in view of Atherton discloses: wherein the substrate is folded at the fold line and the two sides laminated together (see Diorio, fig. 11A; Atherton, figs. 1A, 1B & 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (U.S. Publication No. 2012/0242318; hereinafter “Forster’318”) in view of Forster (U.S Publication No. 2005/0282495; hereinafter “Forster’495”)

As per claim 5, Forster’318 discloses a device (e.g. fig. 2: RFID device 200), comprising: 
a Radio Frequency Identification (RFID) chip (fig. 2; para. [0024]: RFID chip 208);
an ultra high frequency (UHF) tuning loop conductively coupled to the RFID chip (fig. 2; para. [0025]: Antenna 204 may include at least one UHF (ultra high frequency) antenna portion 214);
a first coupling pad conductively coupled to the RFID chip and UHF tuning loop (fig. 2; para. [0024]: RFID chip 208 may be part of an RFID strap or interposer 206. Strap or interposer 206 may further include conductive leads 210, 212 to facilitate coupling between antenna 204 and RFID chip 208);
a second coupling pad conductively coupled to the RFID chip and UHF tuning loop (fig. 2; para. [0024]: RFID chip 208 may be part of an RFID strap or interposer 206. Strap or interposer 206 may further include conductive leads 210, 212 to facilitate coupling between antenna 204 and RFID chip 208); and
a high frequency (HF) coil antenna (fig. 2; para. [0025]: Antenna 204 may include a central region 215. Central region 215 may include at least one gap 216 defining at least one tuning loop portion 218, the tuning loop portion having any desired number of loops 220; also note, para. [0019]: Antenna 104 may be adapted to operate at a particular frequency. For example, antenna 104 may operate in the HF (high-frequency range) at a frequency of 13.56 MHz, or any other desired frequency) including a first coil end configured to couple with the first coupling pad and a second coil end configured to couple with the second coupling pad (fig. 2 shows the outer loop and inner portion of the central region 215 of the antenna 204 are coupled to each conductive leads 110, 112, of strap or imposer 206; also see fig. 1a; para. [0020]: Outer loop 118 and central portion 120 [of HF antenna 104] may be coupled to each of conductive leads 110, 112, respectively, of strap or interposer 106).
Forster’318 does not explicitly disclose a portion of a UHF antenna loop functions as a bridge such that a structure at the end of a UHF tuning loop comprises a relatively large area of conductor and functions as the resonating capacitor in the circuit with the coil antenna.
However, in the same art of RFID straps interposers and/or tags, Forster’495 discloses: a portion of a UHF antenna loop functions as a bridge such that a structure at the end of a UHF tuning loop comprises a relatively large area of conductor and functions as the resonating capacitor in the circuit with the coil antenna (para. [0010]: “One method of tuning an antenna is to provide an antenna with one or more additional conductor portions adjacent to the elements of the antenna. By adjusting the additional conductor portion length, width, and/or spacing distance, and/or the number of conductor portions, the antenna impedance can be changed. This may typically be done mechanically by adding or removing portions of the additional conductor portions and/or by connecting the additional portions with each other and the antenna. By varying the impedance of the antenna, the resonant frequency may be adjusted to compensate for operating environment conditions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Forster’318 a portion of a UHF antenna loop that functions as a bridge such that a structure at the end of a UHF tuning loop comprises a relatively large area of conductor and functions as the resonating capacitor in the circuit with the coil antenna, as taught by Forster’495, in order to simply include a conductor portion at the end of the UHF antenna that may function as a resonating capacitor in the circuit.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Number 10,679,478. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention with little additional change to the claim language. Patent claim 1 is narrower and thus teach all the limitations of instant claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov